Citation Nr: 0636521	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  00-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of antinucleation of 
bilateral testicular dermoid/epidermoid cysts and bilateral 
orchiopexy with chronic testicular pain.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to October 
1991 and from January 1996 to June 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision granted service 
connection and assigned an initial 10 percent rating, 
effective on June 16, 1999.  

During the pendency of this appeal, special monthly 
compensation benefits were granted based on loss of use of a 
creative organ.  The RO found that the evidence showed that 
the veteran had an absence of sperm, creating loss of a 
procreative function.  

In January 2004, the Board remanded the veteran's case for 
additional evidentiary development.  

In December 2004, the veteran also testified at a personal 
hearing at the RO before a Decision Review Officer.  


FINDING OF FACT

The service-connected disability of both testicles is shown 
to be manifested by post-operative pain and scarring is not 
productive of complete atrophy of the testicles, urinary 
tract infections, renal dysfunction or voiding dysfunction.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected disability of the bilateral 
testicles, manifested by post-operative pain and scarring 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.115, 4.118 including Diagnostic 
Codes 7523, 7525, 7529 (2006) and 7804 (2001) and (2006), 
4,124a including Diagnostic Code 8630 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

As indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case; the veteran has already been assigned a 
disability rating and an effective date regarding his 
sinusitis, and the Board's adjudication, as described in 
further detail below, will not alter the evaluation or the 
effective date.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  In January 2004, the veteran's case was remanded 
by the Board for additional evidentiary development.  The 
veteran underwent VA genitourinary examinations that were 
completed in March 2004 and April 2005.  

As such, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Analysis

The veteran asserts that his service-connected residuals of 
antinucleation of bilateral testicular epidermoid cysts and 
orchiopexy is more severe than are represented by the 10 
percent rating currently assigned.  

Historically, as noted hereinabove, service connection for 
this disability was granted in a June 1999 rating decision.  
At that time, an initial 10 percent rating was assigned.  

In a December 2001 rating decision, the RO granted a 
temporary total rating for the service-connected 
genitourinary disability based on a period of convalescence 
beginning on September 13, 1999, assigned a 10 percent rating 
beginning on December 1, 1999, assigned a temporary total 
rating for another period of convalescence beginning on March 
6, 2000, and reassigned a 10 percent rating on June 1, 2000.  
See 38 C.F.R. § 4.30 (2006).  

On VA general medical examination in February 1999, the 
veteran reported that, in 1997, he was diagnosed with 
bilateral epidermoid cysts that were surgically removed.  

Following the surgery in September 1997, he reported having 
testicular pain that required a second bilateral scrotal 
orchiopexy with lysis of scrotal adhesions.  He continued to 
have testicular pain that was not alleviated with use of 
anti-inflammatory medications.  The veteran denied any sexual 
or erectile dysfunction.  

An examination of the genitals revealed no lesions or 
urethral discharge or evidence of testicular masses.  The 
testicles were noted to be tender.  The examiner's diagnosis 
included that of status post removal of bilateral testicular 
epidermoid cysts, status post bilateral orchiopexy with lysis 
of scrotal adhesions, and residual bilateral orchialgia.  

In a September 1999 VA echogram of the scrotum, the 
radiologist noted the presence of an ill-defined area in the 
left testicle that represented an area of inflammation, 
hemorrhage or tumor.  

On VA genitourinary examination in December 1999, the veteran 
reported having surgery in September 1997 for removal of 
testicular cysts.  He continued to have testicular pain and 
was diagnosed with epididymyitis and underwent a second 
surgery in April 1998 for bilateral orchiopexy.  The veteran 
continued to report having groin and testicular pain.  

On examination, there was no evidence of an inguinal hernia 
or ventral hernia in the lower abdominal region.  There was 
no scrotal swelling, and both testes were reported to appear 
normal.  The examiner palpated a nodule in the left testicle.  

The examiner noted the presence of two well-healed , non-
tender suprapubic scars along the inguinal crease on the left 
measuring 7-centimeters (cm), and on the right, measuring 
8.3-cm.  The examiner noted diffuse pain in the scrotum with 
palpation, but no evidence of penile discharge, scrotal 
swelling or inguinal nodes.  

The examiner's diagnosis was that of residuals of bilateral 
testicular tumor, recurrent left testicular tumor, status 
post testicular exploration and excisional biopsy.  

On VA genitourinary examination in June 2000, the veteran 
complained of having bilateral testicular orchialgia that 
caused him functional impairment.  On examination, both 
testes measured 5.5- cm by 3.5-cm.  The testicles were noted 
to be nontender and to have normal consistency.  The 
epididymis on each testicle was not palpated, having been 
removed from a previous surgery.  

The examiner did not palpate any masses in the scrotum.  The 
penis was normal, and the examiner noted the absence of a 
hernia.  The examiner noted that examination of the genitals 
was within normal limits.  The examiner's diagnostic 
impression was that of status post bilateral testicular 
denervation and epididymectomy for orchialgia with marked 
improvement.  

The veteran underwent a VA genitourinary examination in 
January 2002.  The veteran complained of having orchialgia 
and pain in the scrotum and testicular area due to a 
bilateral epididymetcomy and testicular biopsies with no 
findings of tumor and normal spermatogenesis.  The veteran 
reported no inability in sexual functioning from these 
procedures.  

On examination, the examiner noted normal right testicle with 
no epididymis palpable.  The right testicle measured 6- cm by 
3-cm with normal consistency.  The left testicle measured 
5.5-cm by 3-cm.  Both testicles were noted to be intact with 
absence of the epididymis and part of the vas defrens.  The 
penis was noted to be normal in size and shape with no 
plaques suggestive of disease.  

The examiner's impression was that of status post bilateral 
epididymectomy and biopsy of the testicle with no evidence of 
erectile dysfunction.  The veteran's serum testosterone was 
normal.  Based on these findings, the VA examiner opined that 
the operations in September 1999 and March 2000 did not cause 
either testicle to be nonfunctioning or erectile dysfunction.  

A March 2002 private body fluid analysis report reflected an 
absence of sperm.  

In June 2002, the veteran underwent VA examination for 
special monthly compensation for loss of use of a creative 
organ.  The examiner noted the veteran's past medical history 
that included bilateral epididymectomy, genitourinary 
exploration, removal of epididymal tissue and testicular 
biopsies.  The test findings were all negative for any 
malignancies with normal spermatogensis and no evidence of 
erectile dysfunction.  

However, the examiner noted the medical report that had 
revealed no sperm seen on survey.  The examiner opined that 
it was possible that scarring could block the passage of 
sperm cells from the testicle to the penis which could lead 
to low sperm count in the ejaculate and infertility.  
However, the examiner opined that the surgical procedures did 
not cause any hormonal nonfunctioning of the testicles or any 
erectile dysfunction.  

In a June 2002 VA addendum opinion, the examiner noted his 
review of additional medical evidence including the March 
2002 report that showed no sperm on testing.  The examiner 
opined that, since the veteran's bilateral epididymectomy, 
the sperm count on an ejaculate would be negative.  The 
veteran's infertility was reported to be an expected result 
of the bilateral epididymectomy.  

In a March 2003 VA ultrasound of the scrotum, the examiner 
noted the presence of a right scrotal nodule, consistent with 
a calcified plaque of the tunica albuginea.  

The examiner found no evidence of a right testicular mass.  
The left testis was normal in appearance.  The examiner 
reported no scrotal fluid collection or enlargement of the 
testicles.  A VA urologist reviewed this report and indicated 
that the plaque on the right testis was benign.  

On a follow-up VA ultrasound of the scrotum in November 2003, 
the examiner noted no evidence of a mass in either testicle.  
The epididymides were not identified, and no hydrocele was 
present.  

On VA genitourinary examination in March 2004, the veteran 
complained of having testicular pain and pain in groin 
parallel to the inguinal ligament.  The veteran reported no 
history of paroxysmal nocturnal dyspnea, orthopnea, ankle 
edema or syncopal attacks.  He reported having nocturia but 
no hesitancy, burning, dysuria or incontinence.  

The veteran noted normal bowel function and sexual function 
with soreness in the scrotal area on exertion.  An 
examination of the genitalia was normal with tenderness of 
the scrotum and testicles on deep palpation.  

The examiner observed no active inguinal hernia.  A 
neurological examination was normal with no impairment noted 
in perception to fine touch and pain in the skin of the 
groin, scrotum and upper thigh.  

The VA examiner opined that the neurological findings 
indicated no sensory impairment in the nerve that supplies 
the skin of the scrotum, groin and upper thigh.  The 
examiner's diagnosis was that of bilateral testicular pain 
status post benign tumors in both testicles, status post 
bilateral orchiopexy, its reversal, and bilateral 
epididymectomy.  

The VA examiner found that the nerves supplying the spermatic 
cord and testicles have been entangled in and damaged by 
scarring and surgery.  The VA examiner opined that it was at 
least as likely as not that this was the cause of the 
bilateral testicular, groin pain and tenderness in both sides 
of the scrotum on palpation.  

On VA pain clinical evaluation in June 2004, the veteran 
complained of chronic testicular pain.  He was physically 
functional with pain, but sexual activity and other physical 
exertion exacerbated his pain.  

An examination of the genitalia was normal with no urethral 
discharge appreciated.  The examiner noted no inguinal 
lymphadenopathy, testicular tenderness or masses.  Tenderness 
was palpated on the spermatic cord.  The veteran was given a 
left ilioinguinal/hypogastric field block which offered no 
relief from the testicular pain.  

On VA scars examination in April 2005, the veteran reported 
having scars from the removal of scrotal cysts in 1997, 1999 
and 2000.  The veteran reported no complaints of symptoms 
from the scars other than tenderness.  

On examination of the scrotal area, the examiner noted the 
presence of three surgical scars that each measured 1.5-cm by 
2-milimeters in size.  The examiner indicated that the scars 
were difficult to visualize in between the scrotal folds.  

The examiner noted that the scars were nontender and 
nonadherent to the underlying tissue.  There was no 
ulceration or breakdown of the skin or depression or 
elevation of the scars.  The scars were noted to be 
superficial and the same color as the veteran's normal skin.  

The examiner found no evidence of inflammation, edema or 
keloid formation.  The veteran had no limitation of function 
caused by the surgical scars.  The examiner's diagnosis was 
that of removal of cysts of the scrotum with residual scar 
formations.  

On VA genitourinary examination in April 2005, the veteran 
did not report complaints of lethargy, weakness, anorexia, 
weight loss or weight gain.  The veteran was negative for 
urinary frequency, dysuria, hesitancy, urinary incontinence, 
recurrent urinary tract infections, renal colic, bladder 
stones or acute nephritis.  The veteran had not required any 
hospitalization for urinary tract disease, treatment for 
malignancy, catherization, dilatation, or drainage 
procedures.  

The examination revealed normal male phallus with bilateral 
tenderness in the testicles.  The left testicle measured 5.5-
cm by 4.5-cm.  The right testicle measured 5-cm by 4.5-cm.  
The examiner's impression was that the veteran had residual 
testicular pain following antinucleation of the bilateral 
testicular dermoid and epidermoid cysts and bilateral 
orchiopexy.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a no percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  A varicocele is not listed under the VA Rating 
Schedule.  

With respect to the applicable law, a varicocele may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  

A 10 percent evaluation may be assigned when the urinary 
tract infection requires long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  

A 30 percent rating is assigned for recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management. 38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2006).  

Based on a review of the medical evidence in this case, the 
Board finds that the service-connected genitourinary 
disability does not warrant a compensable rating on this 
basis during the period of the appeal.  

The private and VA medical records and VA examination reports 
do not reflect any voiding dysfunction or chronic urinary 
tract infections.  On VA examination in June 2004 and April 
2005, no penile drainage was noted subjectively by the 
veteran or objectively on examination.  It was noted that the 
veteran had not required any hospitalization for urinary 
tract disease, treatment for malignancy, catherization, 
dilatation or drainage procedures.  

There has been no evidence of chronic epididymal orchitis or 
renal dysfunction or any other residuals from urinary tract 
infection.  As such, an increased rating in excess of 10 
percent each for the testicular disabilities is not warranted 
under Diagnostic Code 7525.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2006).  

The service-connected residuals of removal of bilateral 
testicular cysts and bilateral orchiopexy with chronic pain 
may be rated by analogy under Diagnostic Code 7529-7804 for 
scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for scars that are symptomatic.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804).  This is 
true under both old and new rating criteria. 38 C.F.R. § 
4.118 (2002); 67 Fed. Reg. 49,596 (July 31, 2002). (During 
the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended, effective on August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  

Under the pertinent criteria in effect prior to August 30, 
2002, Diagnostic Code 7803 provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  

Diagnostic Code 7804 provides that for superficial scars that 
are tender and painful on objective demonstration, a 10 
percent rating is warranted.  38 C.F.R. § 4.118 (Diagnostic 
Code 7804) (2002).  

Under the revised criteria for Diagnostic Code 7803, scars 
that are superficial and unstable warrant a 10 percent 
rating.  67 Fed. Reg. 49,596 (July 31, 2002).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and a superficial scar is one 
not associated with underlying soft tissue damage. Note (1) 
and Note (2), 67 Fed. Reg. 49,596 (July 31, 2002).  

Diagnostic Code 7804 provides that scars that are superficial 
and painful on examination warrant a 10 percent rating.  67 
Fed. Reg. 49,596 (July 31, 2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  Note (1), 
67 Fed. Reg. 49,596 (July 31, 2002).

Under the revised criteria, Diagnostic Code 7801 provides for 
ratings for scars other than head, face, or neck, that are 
deep or that cause limited motion.  To warrant a rating in 
excess of 10 percent under this code, the area or areas of 
the scar(s) must exceed 12 square inches (77 sq. cm.).

The criteria for a separate compensable based on the residual 
scarring would not be permitted under the old or the new 
regulations.  

The record reflects that the veteran's surgical scars are 
well healed, nonadherent and nontender.  There is no 
indication from the record that the veteran's scars were 
deep, caused limited motion, or were greater than 12 square 
inches in area.  As such, a rating in excess of 10 percent 
under 38 C.F.R. § 4.118 is not warranted.  

The Board notes that the service-connected disability 
manifested by chronic testicular pain is currently rated as 
10 percent disabling in accordance with the provisions of 
Diagnostic Code 8530 for a disability level commensurate with 
severe to complete paralysis of ilio-inguinal nerve.  This is 
highest rating assigned under these criteria.  Given only the 
veteran's complaints of testicular pain, another basis for 
the assignment of greater compensation on the basis of 
demonstrated neurological impairment is not presented in this 
case.  

On VA neurological examination in March 2004, there was no 
impairment noted in the perception of fine touch or pain in 
the skin of the groin, scrotum or upper thigh.  

On VA scars examination in April 2005, the examiner noted 
difficulty visualizing the surgical scars that were reported 
to be nontender, nonadherent and superficial and to be of 
normal color.  There was no evidence of inflammation, edema, 
or keloid formation or any limitation of function from the 
scars.  

Additionally, it should be pointed out that there were no 
other functional losses caused by the multiple testicular 
procedures, other than infertility, for which the veteran has 
been awarded SMC.  

However, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include 
Diagnostic Codes 7599-7523, 7599-7524, and 7199-7120.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the Board's selection of a Diagnostic Code may not be 
set aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  

The Board finds that the veteran's testicular disability may 
also be rated by analogy to testicular atrophy.  A 
noncompensable evaluation may be assigned for complete 
atrophy of one testis, and 20 percent for complete atrophy of 
both testes.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2006).  

In this case, however, there is no competent medical evidence 
to suggest that the veteran suffers from unilateral or 
bilateral testicular atrophy.  Per the VA examination reports 
and other medical evidence, the veteran's testicular 
examinations were within normal limits did not indicate 
atrophy of either testicle.  

Although it has been suggested that the veteran's testicular 
pain is due to scar tissue from his scrotal surgeries, 
complete atrophy of the testes has never been shown; and as 
such, a rating of 20 percent for testicle disability is not 
warranted under Diagnostic Code 7523.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2006).  

The Board also notes that the veteran's testicular disability 
may be rated by analogy to postoperative residuals of a 
testicular removal.  A noncompensable evaluation may be 
assigned for removal of one testis, and 20 percent for 
removal of both testes. 38 C.F.R. § 4.115b; Diagnostic Code 
7524 (2006).  In this case, the evidence clearly shows he has 
not had either testicle removed.  

Hence, a 20 percent rating for testicular disability is not 
warranted under Diagnostic Code 7524.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2006).  

Given the record as described hereinabove, the Board finds 
that there is no basis for awarding a rating in excess of 10 
percent for the service-connected post-operative residuals of 
antinucleation of the bilateral testicular cysts and 
bilateral orchiopexy with chronic pain.  

The Board is mindful of the veteran's complaints of chronic 
testicular pain; however, the Board finds that the rating 
schedule provides for the veteran's chronic pain to be 
adequately compensated by the 10 percent ratings currently 
assigned to the service-connected disability.  

Moreover, the rating schedule does not provide for ratings in 
excess of 10 percent for the service-connected testicular 
disability under any code, as discussed hereinabove.  
Finally, the Board also points out that, in addition to the 
regular schedular rating, the veteran is in receipt of SMC 
for loss of use of a creative organ.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for 
increased initial rating.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating in excess of 10 percent for the service-
connected post-operative residuals of antinucleation of 
bilateral testicular cysts and bilateral orchiopexy with 
chronic pain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


